Citation Nr: 1623631	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a neck condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for a right shoulder condition.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for a left shoulder condition.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder with numbness of the arms, legs and hips.  

8.  Entitlement to service connection for a sleep disorder with numbness of the arms, legs and hips.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for adjustment disorder with depressive features.

10.  Entitlement to service connection for adjustment disorder with depressive features.  

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcohol abuse.

12.  Entitlement to service connection for alcohol abuse.  

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for drug abuse.  

14.  Entitlement to service connection for drug abuse.  

15.  Entitlement to an increased disability rating in excess of 10 percent for 
service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for a period of 60 days to allow the Veteran to submit additional evidence.  

The issues of entitlement to an increased disability rating for lumbar strain, service connection for a neck condition, service connection for a right shoulder condition, service connection for a left shoulder condition, service connection for a sleep disorder, service connection for adjustment disorder with depressive features, service connection for alcohol abuse and service connection for drug abuse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2008 rating decision denied the Veteran's claim of entitlement to service connection for a neck condition, a right shoulder condition, a left shoulder condition, trouble sleeping with arms, legs and hips going numb, adjustment disorder with depressive features, alcohol abuse and drug abuse.  
2.  Evidence submitted since the September 2008 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claims for service connection for a neck condition, a right shoulder condition, a left shoulder condition, trouble sleeping with numbness of the arms, legs and hips, adjustment disorder with depressive features, alcohol abuse and drug abuse.  


CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen the claim for service connection for a neck condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim for service connection for a right shoulder condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

4.  New and material evidence has been received to reopen the claim for service connection for a left shoulder condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).   

5.  New and material evidence has been received to reopen the claim for service connection for a sleep disorder with numbness of the arms, legs and hips.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).     

6.  New and material evidence has been received to reopen the claim for service connection for adjustment disorder with depressive features.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).       

7.  New and material evidence has been received to reopen the claim for service connection for alcohol abuse.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).       

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for drug abuse.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).        
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition of the petition to reopen the claims for service connection for a neck condition, service connection for a right shoulder condition, service connection for a left shoulder condition, service connection for a sleep disorder with numbness of the arms, legs and hips, service connection for adjustment disorder with depressive features, service connection for alcohol abuse and service connection for drug abuse, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Claims to Reopen

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In a September 2008 rating decision, the RO denied service connection for a neck condition, a left shoulder condition, a right shoulder condition, a sleep disorder with numbness of the arms, legs and hips, adjustment disorder with depressive features, alcohol abuse and drug abuse.  The claims for service connection for left and right shoulder conditions, a neck condition and adjustment disorder were denied on the basis of a lack of evidence that the conditions occurred in service or are related to a service-connected disability.  Service connection for a trouble sleeping with arms and legs going numb was denied on the basis that it is not considered a disabling condition.  Service connection for alcohol abuse and drug abuse was denied on the basis that primary service connection is not available for those disabilities.  

The Veteran did not submit a timely notice of disagreement (NOD) to the September 2008 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

The evidence of record at the time of the September 2008 included service treatment records, letters from the Veteran, VA outpatient treatment records and reports of VA examinations performed in July 2008 and August 2008.  

The evidence received since the September 2008 rating decision includes VA medical records and the Veteran's testimony at the February 2016 Board hearing. 

At the Board hearing, the Veteran testified that his neck and shoulder disabilities are related to service.  He stated that his disabilities were caused by bouncing up and down in the back of a truck and hiking in hills in Korea.  The Veteran indicated that trouble sleeping, numbness and body aches are related to his other disabilities.  The Veteran testified that his psychiatric disability is related to pain from his other disabilities.  The Veteran stated that alcohol and drug abuse are due to self-medicating for his disabilities.  

VA outpatient treatment records received since the prior denial reflect treatment of depressive disorder, low back pain, numbness of the shoulders,  alcohol abuse and substance abuse.  The VA treatment records reflect that the Veteran has been prescribed medication for mood and sleep.  

The Board finds that new and material evidence has been received to reopen the claims for service connection for a neck condition, a left shoulder condition, a right shoulder condition, trouble sleeping, adjustment disorder with depressive features, alcohol abuse and drug abuse.  The evidence received since the prior final denial in September 2008 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claims. The claim was previously denied based upon a lack of evidence linking the claimed disabilities to service or a service-connected disability.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Thus, the claims for service connection for a neck condition, a left shoulder condition, a right shoulder condition, trouble sleeping, adjustment disorder with depressive features, alcohol abuse and drug abuse are reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).















							(Continued on the next page)

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck condition is reopened.  To that extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder condition is reopened.  To that extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder condition is reopened.  To that extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder with numbness of the arms, legs and hips is reopened.  To that extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for adjustment disorder with depressive features is reopened.  To that extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for alcohol abuse is reopened.  To that extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for drug abuse is reopened.  To that extent only, the claim is granted.  



REMAND

At the Board hearing, the Veteran testified that his back disability has worsened.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994).  Therefore, based upon the Veteran's testimony that his condition has worsened, a new VA examination is necessary.

The Veteran asserts that current neck, bilateral shoulder, a sleep disorder and adjustment disorder are related to service or are caused or aggravated by his service-connected lumbar spine disability.  A report of a July 2008 VA examination reflects that the examiner opined that a current neck condition, sleep condition, leg condition, shoulder condition and depression could not be related to the Veteran's low back condition based on current medical knowledge.  The July 2008 medical opinions did not address whether the claimed neck, sleep, leg and shoulder disabilities are aggravated by his service-connected lumbar strain.  The examiner did not address service treatment records, which show that the Veteran complained of soreness in his neck.
  
A VA psychiatric examination dated in August 2008 reflects that the examiner diagnosed adjustment disorder with depressive features.  The examiner indicated that the Veteran never reported substance abuse outside of the context of substance abuse and had historically been diagnosed with substance induced mood disorder.  The Veteran reported depressive symptoms for the previous 3 to 5 months, which stemmed from current life.  The examiner diagnosed adjustment disorder with depressive features.  The examiner opined that the Veteran's depression did not appear to be caused or aggravated by his back disability.  The examiner's rationale was that the Veteran had not had consistent treatment for depression since his back injury.  The examiner did not provide an opinion regarding direct service connection.  Service treatment records show that the Veteran reported frequent trouble sleeping and nervousness.  Therefore, direct service connection must be addressed.   The examiner did not discuss the VA treatment records which show that Trazodone has been prescribed for mood and sleep.  

For these reasons, the July 2008 and August 2008 examinations are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand is warranted to schedule new VA examinations to ascertain the nature and etiology of a current neck condition, left and right shoulder disabilities, sleep disability and adjustment disorder. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain all available VA treatment records dated since October 2012 and associate the records with the electronic record.  Any negative reply should be noted in the claims file. 

2.  Schedule the Veteran for a VA examination to ascertain the current severity of lumbar strain.  The claims file must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed. 

a.  The examiner should conduct range of motion testing of the thoracolumbar spine.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether the Veteran has functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the spine and, if so, whether such is favorable or unfavorable.

The examiner should state whether there are incapacitating episodes as defined by regulation associated with the Veteran's lumbar spine disability and should describe the duration of any such episodes in weeks per year.

b. The examiner should identify any neurological manifestations associated with the service-connected lumbar spine disorder, to include radiculopathy and/or any associated bladder or bowel impairment. 

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of a current neck disability, left and right shoulder disabilities and a sleep disability.  The examiner should address the following questions:

a) Diagnose any current neck disability;

b) Provide an opinion as to whether a current neck disability is at least as likely as not (50 percent or greater likelihood) related to service.

c) Provide an opinion as to whether a current neck disability is either (1) proximately due to or 
(2) aggravated (permanently worsened) by the Veteran's  service-connected lumbar strain.  

d) Diagnose any current disability of the left and right shoulders;

e) Provide an opinion as to whether a current left and/or right shoulder disability is at least as likely as not (50 percent or greater likelihood) related to service.

f) Provide an opinion as to whether a current left and/or right shoulder disability is either (1) proximately due to or 
(2) aggravated (permanently worsened) by the Veteran's service-connected lumbar strain.  

g) Diagnose any current sleep disability.

h) Provide an opinion as to whether a current sleep disability is at least as likely as not related to service.

i) Provide an opinion as to whether a current sleep disability is either (1) proximately due to or 
(2) aggravated (permanently worsened) by the Veteran's service-connected lumbar strain. 

The examiner should consider the September 1970 separation examination, which noted a report of frequent trouble sleeping.

The examiner should consider the Veteran's testimony that his neck and shoulder disabilities are related to riding in the back of trucks and hiking up and down hills when he was in Korea during service.  The examiner should address the complaint of neck soreness, which was noted on the Veteran's service separation examination in September 1970.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.   

4.  Schedule the Veteran for a VA examination for psychiatric disorders.  The examiner should diagnose any present psychiatric disorder. 

a) The examiner should provide an opinion as to whether a current psychiatric disorder at least as likely as not had its onset during service or is otherwise related to active service.

b) The examiner should provide an opinion as to whether a current psychiatric disorder is either (1) proximately due to or (2) aggravated (permanently worsened) by the Veteran's service-connected lumbar strain. 

The examiner should consider the Veteran's report of nervousness on his September 1970 separation examination.

The examiner should also consider the Veteran's testimony that his depression is related to his back, neck and shoulder pain.  

c) If the examiner finds that an acquired psychiatric disability is related to service or a service-connected disability, the examiner should also comment on the nature of the relationship, if any, between that psychiatric disability and any history of drug and alcohol abuse-to specifically include whether the drug and alcohol abuse was/is a manifestation of the service-connected disability, or was caused or aggravated (worsened beyond natural progression) by service-connected psychiatric disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.   

5.  Following the completion of the requested actions, the claims should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


